Citation Nr: 1018571	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  97-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision in which the RO, inter 
alia, declined to reopen a claim for service connection for 
PTSD.  In December 2003, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2005, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2005.

In June 2006, the Veteran and his daughter testified during a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO; a transcript of the hearing is of record. 

In March 2007, the Board reopened the claim, and remanded the 
claim for service connection, on the merits, to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After accomplishing further action, the AMC denied 
the claim for service connection for PTSD (as reflected in a 
September 2009 supplemental SOC (SSOC)) and returned this 
matter to Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.

REMAND

The Board finds that further RO action on the claim on appeal 
is warranted, even though it will, regrettably, further delay 
an appellate decision on this matter.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In the March 2007 remand, the Board noted the Veteran's 
contentions that he was awarded the Combat Infantryman Badge 
and at least one Purple Heart, and that he engaged in combat, 
and instructed the RO to attempt to verify, through the 
service department, awards or authorizations of such awards, 
or any award or citation indicative of combat.  In March 
2007, the AMC requested records verifying such service.  In 
April 2007, in response to the request, the AMC received 
copies of the Veteran's service personnel records.  However, 
such records do not indicate that the Veteran was awarded the 
Combat Infantryman Badge, a Purple Heart, or any other award 
or citation indicative of combat.

Also, in the prior remand, the Board also noted the 
following: that the Veteran served in the Army in Vietnam 
from June 1968 to January 1970; that his principal duties 
included 13F10 Ammo Handler from June to November 1968; that 
all of his service in Vietnam was with HHB, 1st Battalion, 
44th Artillery; and that there were several stressors that 
might be capable of independent verification, to include the 
explosion of an artillery shell 6 feet from the Veteran's 
base camp being subject to rocket attack.

Accordingly, the Board instructed the RO to request that the 
Veteran complete a PTSD questionnaire with as much specific 
detail as he could concerning his claimed in-service 
stressors, including such supporting details as the specific 
location, names of any individuals involved, and the time 
frame during which the claimed incident(s) occurred 
(preferably, within no more than a 60-day time period for 
each claimed incident).  The Board also instructed the RO to 
attempt to verify the occurrence of any verifiable in-service 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC), and/or any other appropriate entity.

Subsequent to the Board's remand, the Veteran provided 
additional details concerning a potentially verifiable 
stressor.  The Veteran stated that, during his first week in 
Vietnam in Dong Ha, where his unit was stationed, he spent 
time in a bunker due to incoming mortar rounds and rocket 
fire, and that, around a week later, his base was hit by a 
mortar round about ten feet from him, throwing him through a 
sand bag wall.  The RO submitted the details of this claimed 
stressor to the JSRRC, but incorrectly indicated that the 
Veteran claimed the incident occurred in February 1968.  The 
JSRRC responded that, in February 1968, Daily Staff Journals 
submitted by the 1st Battalion, 44th Artillery verify that on 
February 26 and February 27, in Dong Ha, the main base camp 
location for the Veteran's battalion received enemy 
artillery, small arms and recoilless rifle attacks.  The 
JSRRC provided no details regarding any activity in June or 
July 1968, and did not indicate that information pertinent to 
this time period was researched.  The claims file reflects no 
other action taken by the RO to attempt to verify the 
Veteran's alleged in-service stressor.

In June 2009, the Veteran was provided a VA examination in 
connection with his claim.  The examination report contains a 
diagnosis of PTSD, and the VA examiner's opinion that such 
PTSD was most likely a result of the combat stressors the 
Veteran experienced while serving in Vietnam.

In readjudicating the Veteran's claim, as reflected in the 
September 2009 SSOC, the AMC indicated that, although the 
June 2009 VA examiner opined that PTSD was related to the 
Veteran's combat stressors in Vietnam, there was no credible 
evidence that the Veteran's claimed stressors occurred.  The 
AMC explained that although the JSRRC indicated that the 
Veteran's unit was attacked at Dong Ha in February 1968, the 
Veteran's personnel file did not indicate that he arrived in 
Vietnam until June 1968, and that there was no additional 
evidence from JSRRC indicating any enemy attacks at Dong Ha 
during his tour.  

In light of the above, the Board finds that information 
pertaining to the alleged stressor was incorrectly reported 
to the JSSRC, and, that, as a result, the stressor was not 
adequately researched.  As the record otherwise contains no 
evidence verifying the occurrence of this or any other 
verifiable in-service stressor, further action to do so, 
through JSSRC, or other official means, is warranted.   

Accordingly, on remand, the RO should again undertake 
necessary development to attempt to verify the Veteran's 
alleged stressful experiences relating to his service in 
Vietnam, to include through the JSRRC and any other source, 
as appropriate.  Any additional action necessary for 
independent verification of the reported verifiable 
stressors, to include follow-up action requested by the 
contacted entity, should be accomplished.  If the search for 
corroborating evidence leads to negative results, the RO 
should notify the Veteran of this fact, explaining the 
efforts taken, and describing further action (if any) to be 
taken.

To ensure that all due process requirements are met while the 
matter is in remand, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal.  The notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should inform the Veteran of the information and 
evidence necessary to substantiate his claim for service 
connection for PTSD, and should specify what evidence VA will 
provide and what evidence the Veteran is to provide.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information 
and, if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  Unless the RO determines that sufficient 
evidence to corroborate the occurrence of 
the Veteran's alleged stressor involving 
mortar and rocket attacks at Dong Ha base 
camp, Vietnam, during his service with the 
1st Battalion, 44th Artillery, to include 
specifically those between June 11, 1968 and 
August 9, 1968, has been received from the 
Veteran, the RO should undertake necessary 
action to attempt to verify the occurrence 
of the Veteran's alleged stressors relating 
to mortar and rocket attacks at Dong Ha base 
camp, Vietnam, during his service with the 
1st Battalion, 44th Artillery between June 11, 
1968 and August 9, 1968, particularly to 
include contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of these stressors, to include 
follow-up action requested by the contacted 
entity, should be accomplished.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, explaining 
the efforts taken, describe further action 
(if any) to be taken, and afford him the 
opportunity to respond.  The RO should also 
follow up on any additional action suggested 
by the JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


